Citation Nr: 0520711	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  02-05 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for cirrhosis of the 
liver.

2.  Entitlement to service connection for hepatitis B and C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to August 
1977.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, dated in August 2000, that denied the veteran's 
claims of entitlement to service connection for cirrhosis and 
hepatitis B and C.  The denials of service connection were 
duly appealed and the case has been forwarded to the Board of 
Veterans' Appeals (Board) for appellate review.

The Board remanded the issues that are the subject of this 
decision in December 2003.  Review of the actions performed 
by the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The competent medical evidence of record does not support 
an etiological connection between the veteran's currently 
diagnosed cirrhosis of the liver and any disease, disorder, 
or occurrence during the veteran's period of active duty.

3.  The competent medical evidence of record does not support 
an etiological connection between the veteran's currently 
diagnosed hepatitis B or C and any disease, disorder, or 
occurrence during the veteran's period of active duty.


CONCLUSIONS OF LAW

1.  Cirrhosis of the liver was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  Hepatitis B and C were not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In September 2001, May 2004, 
and September 2004 letters, the RO and AMC notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence was to be provided by him and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The May 2004 and 
September 2004 letters also contained language in effect 
advising the veteran to submit or identify any evidence that 
he believed would help the RO decide his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 413 (2004), cf. VA O.G.C. 
Prec. Op. No. 1-2004.

Throughout the course of this longstanding appeal, the 
veteran has been repeatedly advised of the evidence of record 
and the applicable rating criteria.  He has continued to 
submit or identify additional evidence in support of his 
appeal and that evidence was duly considered by the RO.  
Indeed, in the April 2005 Supplemental Statement of the Case, 
the RO indicated that it had again reviewed the veteran's 
claims folders in their entirety.  Thus, the Board finds that 
the veteran received the same benefit of the RO's full 
consideration of all the evidence of record, as he would have 
received had he received the VCAA notice prior to initial 
adjudication.  For the reasons set forth above, the Board 
finds that VA has fully satisfied its notification duties to 
the veteran and that he has not been prejudiced by any post-
initial adjudication notification.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  In this case, the veteran's service medical records 
are on file and the RO obtained all available relevant post-
service VA and private medical records identified by the 
veteran.  38 U.S.C.A. §5103A(c) (West 2002); 38 C.F.R. 
§3.159(c)(2), (3) (2004).  Moreover, the veteran has been 
afforded several VA medical examinations in connection with 
his claims.  The examination reports provide the necessary 
medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §5103A(d) (West 
2002); 38 C.F.R. §3.159(c)(4) (2004).  Neither the veteran 
nor his representative has argued otherwise or presented any 
plausible showing of prejudice.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

Legal Criteria

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
2002).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303(a) (2004). Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004). Certain chronic disabilities 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

When all of the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2002), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

A review of the evidence in this case reflects that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for hepatitis C.

The veteran contends that he has hepatitis C as a result of 
active military service.    Review of the veteran's service 
medical records does not reveal any evidence of treatment or 
diagnosis of any liver disorder.  The veteran's service 
medical records indicate that the veteran was diagnosed with 
acute drug withdrawal.  Although he was noted to have used 
various drugs since approximately 12 years of age, it was 
specifically noted that he had never injected drugs 
intravenously at any time.  Review of the veteran's 
separation examination does not reveal the presence of 
tattoos as distinguishing marks; however, several scars were 
noted.

While the veteran does not allege any specific incident 
exposed him to the hepatitis B or C viri, he does allege that 
he was stationed at various base hospitals where his duties 
included cleaning up and exposure to blood and other 
contaminants.  He asserts that his current hepatitis B and C 
are secondary to this exposure, and that his cirrhosis is 
secondary to the hepatitis B and C.

Review of the veteran's post service records indicates that 
he was diagnosed with hepatitis B and C in 1996.  

The veteran was examined in October 1999.  At that time he 
reported his problems began with stomach problems, 
indigestion, and that sort of thing in 1976.  He said that he 
had been diagnosed as having chronic hepatitis B and C and he 
felt that this had probably been his problem all along.  He 
reported having lost 20 pounds in the previous year.  The 
diagnosis was hepatitis B and C.

Treatment records dated in May 2004, discuss the etiology of 
the veteran's liver disorders.  With regard to cirrhosis, the 
gastroenterologist noted that the etiology of the cirrhosis 
was unknown but could be related to NASH (nonalcoholic 
steatohepatitis).  He was noted to be hepatitis C positive, 
and was a chronic hepatitis B carrier.  He had been worked up 
for other causes of cirrhosis, all of which had proven 
negative.  A June 2004 follow-up note indicated that a CT 
scan of the abdomen had been normal as had a liver panel.

In March 2005, the veteran was examined by VA.  The veteran 
reported that his problems began in service in about 1976 
when he got a lot of indigestion and a lot of reflux, 
vomiting and he was treated asymptomatic and then was 
discharged in 1977.  He had been coming to the VAMC since 
that time.  He reported continued problems in the form of 
reflux after every meal of undigested food.  

The examiner inquired about the veteran's past history with 
tattoos.  He said that the tattoos were not obtained until 
after he started having problems.  They were reported to be 
from a legitimate clean tattoo parlor.  He reported never 
using drugs, particularly injectable drugs, and that he was 
afraid of needles.  He had no history of any sexual 
exposures.  He said that he had been with no one but his 
wife.  He said he had never used alcohol in any way as well.  
He had no inclination of any possible cause of hepatitis B or 
C, which he currently carried as a diagnosis along with 
cirrhosis obtained from liver biopsies done by VA.  He 
reported that his weight varied by 10 pounds up or down.  He 
said he never had jaundice at any time.  He had never been 
hospitalized for any gastrointestinal problems in the past.

In summation, the examiner reviewed the veteran's treatment 
records and claims folder in order to determine whether the 
veteran's hepatitis B and C or cirrhosis dated to his period 
of active service.  The examiner noted that tattoos would be 
the most logical etiology of the veteran's hepatitis.  The 
hepatitis would lead to cirrhosis.  The examiner noted that 
there was no alcohol history or excessive drinking.  The 
veteran had no history of shared needles or anything of that 
nature.  He opined that it is all pretty much supposition as 
to the etiology of the cirrhosis and the hepatitis.  He noted 
new notes from the GI clinic at the VA Medical Center (VAMC) 
advised that both hepatitis B and C had cleared.  The 
cirrhosis was diagnosed as Childe's Class A, with normal 
albumin.  He added that it was not all that unusual to not be 
able to trace down the origin of the hepatitis virus, so that 
it was not possible to come up with an etiology of the 
cirrhosis in that the veteran did not have a clinically 
obvious hepatitis at anytime in the past. 


The Board must find that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for cirrhosis and hepatitis B or C.  While the 
evidence is clear that the veteran has cirrhosis and that he 
has tested positively for exposure to hepatitis B and C, it 
appears that the virus has cleared and he does not presently 
have clinical manifestations that represent a current 
disease.  No medical opinion or other competent medical 
evidence has been presented to establish that any symptoms 
and findings reported in service were manifestations of 
hepatitis or that the hepatitis C first identified two 
decades after service is more likely than not related to 
service.  The most likely vector is noted to be the veteran's 
tattoos, which were evidently not present in service.  The 
veteran reports that he was tattooed after his 
gastrointestinal problems began.

The Board notes that the veteran believes his cirrhosis and 
hepatitis B and C date to when he first began having 
gastrointestinal problems.  The Board notes that there is no 
evidence of record that indicates the veteran is competent to 
comment upon the incubation period for hepatitis C.  The 
Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (Court held that a witness must 
be competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Federal 
Circuit has also recognized the Board' s "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

The Board notes that the veteran indicated to the March 2005 
examiner that he never used drugs, particularly injectable 
drugs.  While the veteran's service medical records support 
the veteran's report regarding injectable drugs, they clearly 
contradict the veteran's prior use of drugs, noting 
substantial drug use dating to the age of 12.  As the finder 
of fact, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1998); see Goodsell v. Brown, 5 Vet. App. 36, 
42 (1993)(Board failed to evaluate credibility and probative 
value of physicians' statements); Culver v. Derwinski, 
3 Vet. App. 292, 297-98 (1992)(Board failed in its duty to 
include analysis of credibility or probative value of 
evidence in support of claim for service connection); Miller 
v. Derwinski, 3 Vet. App. 201, 204 (1992)(Board must assess 
credibility and weight of lay testimony); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992)(when physician accepts 
veteran's descriptions as credible and renders diagnosis 
thereon, Board has duty to assess credibility and weight to 
be given to the evidence), appeal dismissed, 996 F.2d 1236 
(Fed. Cir. 1993)(unpublished table decision); Sanden v. 
Derwinski, 2 Vet. App. 97, 100 (1992).  The Board finds that 
this inconsistency in the veteran's reported history lessens 
the weight that can be assigned to the veteran's reports of 
his medical history and possible vectors for contracting 
hepatitis B or C.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(3) (2004); see 
38 U.S.C.A. § 1101(3) (West 2002); and 38 C.F.R. § 3.309(a) 
(2004) (listing applicable chronic diseases, including 
cirrhosis).  The Board notes that there is no evidence of 
cirrhosis within one year after the veteran's separation from 
service.  Therefore, the presumption of in-service incurrence 
for chronic disease is not for application.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

Because the only competent medical evidence of record 
addressing the possible etiological connection between the 
veteran's hepatitis B and C and cirrhosis does not show a 
possible connection to the veteran's period of active 
service, the preponderance of the evidence is against the 
veteran's claim for service connection for hepatitis B and C 
and cirrhosis.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004)


ORDER

Service connection for cirrhosis and hepatitis B and C is 
denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


